Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
	Objection is made to claims 34 - 42 for informalities:  Per claim 34, the phrase, “copper containing” should be amended to “copper-containing.”  The phrase, “water soluble” should be amended to “water-soluble.”

Rejections Not Based on Prior Art
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-6, 9-10,13,17,32-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 reads:

    PNG
    media_image1.png
    370
    864
    media_image1.png
    Greyscale

	Claim 1 is not directed to a composition of matter consisting essentially of a peracid compound and a water soluble copper ion.  If so, it would arguably distinguish over the Letartre disclosure of a composition comprising peracetic acid, a water-soluble copper ion, and a third component explicitly described as having a stabilizing effect on the composition insofar as it slows the decomposition of the peracid and the copper ion.
	Similarly, claim 1 is not directed to a method of using the composition discussed above.
	Rather, claim 1 is directed to a water disinfection method which includes inter alia the step of adding “disinfecting agents … [that] consist essentially of peracid and water soluble [sic, “water-soluble”] copper ions” to the water south to be disinfected.   Per dependent claim 10, the “agents” of claim 1 can be added sequentially thus making it clear that the “agents” are not limited to a mixture of “agent” compounds, i.e., a composition consisting essentially of the recited disinfecting agents.

	The prosecution history suggests that Applicant’s motivation in reciting “consisting essentially of” is to avoid Letartre’s disclosure of a mixture of a peracid, a water-soluble copper ion, and nitrate.  Applicant’s approach, however, raises a serious question of to what extent the “consisting essentially of” recitation excludes from the claimed scope the separate addition of other disinfecting agents to the tainted influent wastewater elsewhere in the larger wastewater treatment process upstream or downstream of Applicant’s addition of peracid and water-soluble copper ions.
USP 20110117209 to Letartre teaches that magnesium and calcium salts has an effect on the solubility of copper salts.  Assuming Applicant’s contention that the “consisting essentially of” recitation in claim 1 means that “no other agents can be added that have a material effect on the decontamination being performed by the peracid and copper ions” (Response, 12/23/21, page 5), it is unclear whether claim 1 would require or prohibit softening, e.g., by ion exchange, the wastewater upstream of Applicant’s method to remove magnesium and calcium ions from the wastewater.  
At Applicant’s [0015] and [0033], Applicant describes two peracid compounds that can be used in the method:  PAA and performic acid.  Applicant also describes the suitability of an aqueous equilibrium mixture of acetic acid, 
Per claim 34, it is unclear whether the step of “adding disinfection agents to the water, whether the agents effecting disinfection consist of peracid and water soluble [sic, water-soluble] copper ions” excludes from the claimed scope a process in which there is a downstream step of conventional chlorination in a drinking water plant.



[this space is left blank]
s 1, 3-6, 9-10,13,17,32, 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over JP53-63760 assigned to Mitsui Toatsu Chem Inc (“Mitsui”) interpreted in light of, but not modified by, either USP 20190135669 to Cort or USP 9617170 to Karpova and WO2009147328A2 to Letartre.
Mitsui describes separately adding, either sequentially or simultaneously, to a colored sewage wastewater peracetic acid and a water-soluble cuprous salt.  The concentration of the peracetic acid in the wastewater stream is 5 - 50 ppm.1  The concentration of the cuprous ion in the wastewater stream is 1 - 50 ppm.2
	An examiner-annotated copy of the machine translation portion of Mitsui is reproduced below.
	Per claim 9, see the bottom of the first page of the annotated translation.


    PNG
    media_image4.png
    1023
    870
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    1286
    895
    media_image5.png
    Greyscale


Similarly, although Mitsui does not state that cuprous ion is a known disinfectant, one of skill in the wastewater treatment arts reading Mitsui at the time the claimed invention was made would have “at once invisaged” or otherwise recognized that the cuprous salt employed by the Mitsui process is a disinfectant, as shown by Letartre ‘328.
Per claim 17, disclosure of bacteria or other microorganisms in Mitsui’s wastewater is inherent in Mitsui’s description of “sewage.”
Per claim 32, Mitsui states, “[t]he treatment time is 15 minutes.”
Per claim 33, Mitsui’s “15 minutes” is “about 20 minutes”
	Per claim 35, Mitsui’s wastewater is industrial wastewater.

Claims 1, 17, 34, 42 are rejected under 35 U.S.C. 103 as being unpatentable over JP53-63760 assigned to Mitsui Toatsu Chem Inc (“Mitsui”) modified by WO2009147328A2 to Letartre.
The discussion of Mitsui above is incorporated herein by reference.
Mitsui does not describe reduction of microorganisms in the colored sewage or colored industrial wastewater treated by the PAA and cuprous salt.
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHESTER T BARRY/           Primary Examiner, Art Unit 1779                                                                                                                                                                                             	571-272-1152


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1
        
    PNG
    media_image2.png
    100
    399
    media_image2.png
    Greyscale

        
        2
        
    PNG
    media_image3.png
    135
    441
    media_image3.png
    Greyscale